Citation Nr: 1631459	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  10-03 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran testified at a Board videoconference hearing before the undersigned in August 2013.

In December 2013, the Board remanded the case for further development.


FINDING OF FACT

The Veteran's currently diagnosed diabetes mellitus, type II, was not manifested during service or within one year of separation and is not attributable to an in-service disease or injury, to include exposure to herbicides.


CONCLUSION OF LAW

The criteria for entitlement to service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this case, the AOJ sent the Veteran letters in May 2006, March 2009, and May 2009 that provided VCAA notice.  See 38 U.S.C.A. § 5103; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. §3.159(b).  The May 2006 and March 2009 letters provided all required notice and any timing deficiency was cured by re-adjudication of the claim in subsequent supplemental statements of the case.

As noted by the Board in its December 2013 remand, the May 2009 letter erroneously informed the Veteran that new and material evidence was required to reopen the claim on appeal and instructed that the Veteran be provided with a new notice letter informing him that new and material evidence was not required.  The agency of original jurisdiction did not comply with this instruction.  However, the Board finds that the Veteran was not prejudiced in the pursuit of his claim by this content error.  First, the Veteran received all essential notice, and he had a meaningful opportunity to participate in the decision on his claim at all stages of the process.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  

The December 2013 remand put the Veteran on notice that new and material evidence was not necessary, and the Veteran thereafter had an additional opportunity to submit additional evidence in support of his claim after the notice.  See Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007) (holding that prejudicial error occurs in the context of VCAA notice only when such error affects "the essential fairness of an adjudication" or "has the natural effect of producing prejudice").  Finally, the Veteran has not asserted any specific prejudice as a result of the erroneous information, and prejudice from a notice error is not presumed.  See Sanders v. Shinseki, 129 S. Ct. 1696, 173 L.Ed.2d 532 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  

Accordingly, no further action is required with respect to the duty to notify.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the record reflects that VA made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, personnel records, VA and private treatment records, and the Veteran's lay statements.  The details of the Veteran's naval service during Vietnam Era have also been researched.  There is no indication from the record that further development would aid in substantiating the Veteran's claim in this regard.

As noted in the December 2013 Board remand, the Veteran identified relevant treatment in 1970 from a Dr. Bitzer in Taft, California, and the Board remanded this case, in part, to obtain any such records.  Pursuant to the Board's remand instructions, the AOJ sent the Veteran a letter requesting authorization to obtain these records.  The Veteran did not respond.  VA does not have a duty to seek records outside of Federal control, unless the Veteran provides necessary releases.  38 C.F.R. § 3.159(c)(1)(ii) (2015).  

Also in the December 2013 remand, the Board noted that the Veteran indicated that he was treated at a Fresno VA Medical Center (VAMC) as early as 1969 and directed that the AOJ obtain any outstanding treatment records.  The AOJ sent requests to the Fresno VAMC in July 2014, August 2014, and September 2014.  In a September 2014 memorandum, a representative of the Fresno VAMC reported that the earliest treatment records were dated in 2010.  The representative also indicated that he "spoke at length with this veteran who insists that his first visit to the Fresno VA was in fact 08/31/10...not 1969 when he returned from Vietnam."  VA has no obligation to seek evidence which the claimant acknowledges does not exist.  See Counts v. Brown, 6 Vet. App. 473 (1994).  The Veteran's statements and the responses from the VAMC make it reasonably certain that additional records do not exist.

As such, the Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

The duty to assist does not require an examination in this case.  Four factors must be considered when determining whether VA must provide an examination or obtain a medical opinion with respect to a service connection claim:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the claimant's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (citing 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)).

Here, the medical evidence of record establishes the Veteran has been diagnosed with diabetes.  However, as explained in detail below, there is no competent and credible evidence of record establishing that an event, injury, or disease occurred during his period of active duty or that diabetes manifested within a year of service.  The Veteran's contentions are based on an assertion that his service should qualify for the presumption based on herbicides.  Alternatively, the Veteran asserts that his diabetes manifested within a year of service discharge such that the presumption for chronic diseases applies in his case.  The bases for finding that these presumptions do not apply under the facts of this case are outlined below.  There is no other evidence that the claimed disabilities may be related to service.  Therefore, a VA examination is unnecessary and would only serve to delay the adjudication of his claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in August 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned specifically noted the issue on appeal, missing elements of the claim, and clarified the evidence needed to substantiate the claim.  Moreover, in the subsequent remand, the undersigned gave the Veteran the opportunity to submit additional evidence in support of his claim.  The discussion at the hearing gave rise to the remand for additional records.

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection for certain diseases enumerated in 38 C.F.R. § 3.309(e) may be established as presumptively due to herbicide exposure during service in the Republic of Vietnam from January 9, 1962, to May 7, 1975.  38 C.F.R. § 3.307(a)(6)(i).  Once it is established a claimant has been exposed to herbicides, certain listed diseases, including diabetes, will be presumed service-connected due to herbicide exposure during service if they manifest to a compensable degree at any time. 38 C.F.R. § 3.309(e).

"Service in the Republic of Vietnam includes service in the waters offshore and service on other locations if the conditions of service involved duty or visitation in the Republic of Vietnam."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(6) (iii).  However, in the absence of such duty or visitation in the Republic of Vietnam, service in the official waters off the coast of Vietnam does not constitute "service in the Republic of Vietnam."  Instead, "service in the Republic of Vietnam" requires visitation (i.e. setting foot) in Vietnam, 38 C.F.R. §§ 3.307(a), 3.313(a) (2015), or service in the inland waterways of Vietnam ("brown water service").  See VAOPGCPREC 27-97; see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran seeks entitlement to service connection for diabetes, which he contends is due to herbicide exposure while serving aboard the aircraft carrier USS Bon Homme Richard during the Vietnam Era.  Alternatively, the Veteran contends that he was diagnosed with diabetes in 1970, within one year of discharge.

The Veteran's personnel records show that he served in the Navy aboard the USS Bon Homme Richard (CVA-31) from August 1965 to March 1969.  A report received from the National Personnel Records Center (NPRC) in June 2006 noted that they were unable to determine whether the Veteran served in the Republic of Vietnam.  NPRC noted that the Veteran served aboard the USS Bon Homme Richard, which was in the official waters off the Republic of Vietnam during the time the Veteran was aboard.  

The USS Bon Homme Richard (CVA-31) is not among any of the vessels identified in the C&P provided list of ships that have confirmed service on Vietnam's inland waterways, docked to a shore or pier in Vietnam; or operated on close coastal waters for extended periods with evidence that crew members went ashore.  (http://www.publichealth.va.gov/exposures/agentorange/shiplist/list.asp).  Moreover, the Veteran acknowledges that he never stepped foot on land in Vietnam and that he did not dock in Vietnam.  See August 2013 Hearing Transcript.  He essentially contends that his naval service near the coast of Vietnam falls within the scope of "service in Vietnam" as defined by 38 C.F.R. § 3.313(a).

In Haas v. Peake, the United States Court of Appeals for the Federal Circuit held a veteran who never went ashore from ship on which he served in Vietnamese coastal waters was not entitled to presumptive service connection.  525 F.3d 1168, 1172 (Fed. Cir. 2008).  The Federal Circuit found VA's "requirement that a claimant have been present within the land borders of Vietnam at some point in the course of his duty constitutes a permissible interpretation of the statute and its implementing regulation."  Id.  Thus, the Veteran's service in Vietnamese coastal waters does not constitute "service in Vietnam" as defined by 38 C.F.R. § 3.313(a), because he never went ashore from the ship on which he served.  

In a more recent case, the Court of Appeals for Veterans Claims (Court) determined VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii), designating Da Nang Harbor as an offshore, rather than an inland, waterway is inconsistent with the purpose of the regulation and does not reflect the Agency's fair and considered judgment.  Gray v. McDonald, 27 Vet. App. 313 (2015).  While this case may ultimately expand VA's definition of inland waterways, the Court's determination does not affect the outcome of this case because the Veteran has not claimed, and the record does not otherwise establish, that he served in the inland waterways of Vietnam, including harbors such as Da Nang.  

Ultimately, the evidence is against a finding that the Veteran was exposed to herbicides in service.  His service aboard the USS Bon Homme Richard does not constitute "service in Vietnam" as defined by 38 C.F.R. § 3.313(a).  Nor is there any evidence that the Veteran was otherwise exposed to herbicide agents during active service.  His personnel records do not establish he was exposed to herbicides, and the Veteran has not described any instance of direct exposure, other than a generalized statement that Agent Orange was "in the air."  See August 2013 Hearing Transcript.

In a September 2006 letter the Veteran's private physician, suggested that the Veteran's current diabetes mellitus was due to his active service based on the Veteran's report of exposure to Agent Orange.  This statement is of little probative value, because it is based on the report of in-service herbicide exposure, and the record does not show that such exposure took place.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008) (the probative value of a medical opinion depends on whether it considered an accurate history).

In the absence of credible and competent supporting evidence, service connection for diabetes mellitus as due to herbicide exposure is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.

Notwithstanding the foregoing, the fact that the Veteran is not entitled to the presumption of service connection based on herbicide exposure does not preclude an evaluation as to whether he is entitled to service connection on a direct basis or entitled to presumptive service connection for a chronic disease.  38 U.S.C.A. § 1113(b); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

Service treatment records are silent for a diagnosis of, or treatment for, diabetes.  The Veteran's March 1969 discharge examination reflects that the endocrine system was normal and no relevant defects were noted.  A urinalysis performed during the examination was negative for sugar or albumin.  Thus, there is no evidence that diabetes manifested during active service.

In connection with a September 1971 Naval Reserves enlistment examination, the Veteran reported that he was treated for stomach problems a year earlier, but he denied ever having had sugar in his urine.  He also denied taking any medications.  Urinalysis performed during the examination was negative for sugar or albumin, and his endocrine system was evaluated as clinically normal.  During an annual Naval Reserves examination in September 1972, the Veteran reported being in good health, and he denied taking medication of any kind.  The associated examination report shows that the Veteran's urine was negative for sugar or albumin, and his endocrine system was evaluated as clinically normal.  During an annual Naval Reserves examination in November 1973, the Veteran reported being in good health, and he denied ever having had sugar in his urine.  The associated examination report shows that the Veteran's urine was negative for sugar or albumin, and his endocrine system was evaluated as clinically normal.  A March 1974 service treatment record shows that the Veteran signed a statement indicating that there had been "no change in physical health since last exam 11-21-1973."

During the August 2013 Board hearing, the Veteran testified that he was first diagnosed with diabetes in 1970.  He indicated that he started having some stomach problems, which led to the diabetes diagnosis.  He and his wife testified that the records of this early treatment were lost and unobtainable.  He and his wife testified that the earliest records they had been able to obtain showed a diagnosis of diabetes in the early 2000s.  

Consistent with this testimony, the first report of diabetes mellitus, type II in the record; was in 2003. 

The Board has very carefully considered the testimony that doctors informed the Veteran that he had diabetes shortly after active service, in 1970 or 1971.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence is competent and sufficient in certain instances to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  While the Veteran and his wife are competent to report a contemporaneous medical diagnosis, the Board does not find the Veteran's reported diagnosis to be credible for several reasons.   

First, the Veteran has reported varying dates for the initial findings of diabetes.  See Gardin v. Shinseki, 613 F.3d 1374, 1379 (Fed. Cir. 2010) (upholding Board finding that inconsistent lay statements lacked credibility because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence).  In his original VA Form 21-526, the Veteran reported that diabetes had its onset in 1968, whereas in a May 2012 VA Form 21-526, he indicated that diabetes had started in 2005.  Similarly, although the Veteran testified at the August 2013 hearing that he started receiving treatment for diabetes in 1970 or 1971, he reported on his original clam form that he started receiving treatment in 1985.  

The contention that diabetes was diagnosed in 1970 or 1971 is also inconsistent with the contemporaneous service department records.  As noted above, the Veteran specifically denied any medical problems during Naval Reserve examinations in September 1971, September 1972, and November 1973, and there was no evidence of the presence of diabetes recorded during those examinations.  

The Board finds the contemporaneous lay and medical evidence to be more probative than the recent recollections of events that had occurred decades earlier.  This more probative evidence shows that diabetes was not identified during the first four years after service.

The current lay statements are found to lack credibility because they are inconsistent and are contradicted by more probative contemporaneous lay and medical evidence.  Importantly, in making such a finding, the Board is not implying that the Veteran has any intent to deceive.  Rather, he may simply be mistaken in his recollections due to the fallibility of human memory for events that occurred decades ago.  This is consistent with the law's view of memory in general.  See generally, Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).

The preponderance of the evidence is against a conclusion that the Veteran was exposed to herbicides during service; or that diabetes mellitus is otherwise related to service.  As such, reasonable doubt does not arise and the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to service connection for diabetes mellitus, type II, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


